Citation Nr: 0824754	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001 
for the grant of a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and November 2003 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In a May 2003 rating decision, the RO granted TDIU, and in 
August 2003, the veteran expressed disagreement with the 
effective date assigned to the grant of TDIU.  In October 
2004, the RO provided the veteran with a statement of the 
case (SOC), and the veteran filed a substantive appeal in the 
same month.

In October 2005, the Board denied the veteran's earlier 
effective date claim.  Subsequently, the veteran filed a 
timely appeal of the October 2005 Board decision to the 
Court. While the case was pending at the Court, the VA Office 
of General Counsel and the veteran's representative filed a 
joint motion for remand, received in July 2006, requesting 
that the Court vacate the Board's October 2005 decision, and 
remand the issue for further development.  In July 2006, the 
Court granted the motion and vacated the October 2005 
decision.  

According to a Power of Attorney, received in March 2006, the 
private attorney who represented the veteran during his 
appeal to the Court is no longer representing the veteran.

In March 2007, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran filed a formal application for TDIU on August 
6, 2001.

2.  The veteran did not meet the schedular criteria for TDIU 
prior to August 6, 2001, and it was not factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation due to service-connected 
disability prior to that date.






CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
2001 for the award of a TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the veteran is challenging the initial effective date 
assigned following the grant of a TDIU.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before TDIU was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.  

In any event, the Board also notes that the record contains a 
February 2008 VCAA letter which specifically addresses the 
veteran's earlier effective date claim, and informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO requested treatment records from the VA Medical Center 
in Ann Arbor, however after a thorough search of its 
database, such facility was unable to locate records 
pertinent to the veteran.  Ann Arbor's database showed that 
the veteran's records were located at the Battle Creek VA 
clinic.  The RO then requested treatment records from Battle 
Creek, and such provider sent all of the veteran's records 
which consisted of laboratory results only, and confirmed 
that they were unable to locate any other records pertinent 
to the veteran.  As such, the Board finds that additional 
efforts to obtain VA medical evidence from Ann Arbor and 
Battle Creek would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder does contain service 
medical records and treatment records from the VA Medical 
Centers in Birmingham and Minneapolis.  The veteran was 
afforded examinations for VA purposes in 1992, 1994, and 
2002.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Earlier Effective Date Claim

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations. It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & 
Supp.2007); 38 C.F.R. § 3.151(a) (2007).  Any communication 
or action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2007).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).



In the instant appeal, the record reflects that on August 6, 
2001, the RO received a formal claim for TDIU.  In a May 2003 
rating decision, the RO granted TDIU effective from August 6, 
2001.  On review, the Board does not find any correspondence 
of record that could be construed as an informal claim for 
TDIU prior to August 6, 2001.

Having determined that August 6, 2001 is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

In addition to granting TDIU in the May 2003 rating decision, 
the RO increased the veteran's evaluation for degenerative 
joint disease of the left knee to 60 percent; granted service 
connection for degenerative joint disease of the right and 
left shoulders, assigning 20 percent evaluations for each 
shoulder, for a combined evaluation of 80 percent, effective 
from August 6, 2001.

The veteran did not meet the schedular requirements for TDIU 
prior to August 6, 2001.  Prior to that date, the veteran had 
no disability rated 60 percent or more, and his combined 
rating was less than 70 percent.  Notwithstanding the fact 
that the veteran did not meet the schedular requirements for 
TDIU prior to August 6, 2001, the Board must still consider 
whether he was unemployable due to service-connected 
disabilities prior to that date.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed. 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

According to the veteran's formal TDIU claim, received in 
August 2001, he reported that he became too disabled to work 
as of 1991, noting that he last worked in 1991 as an 
electrician for Johnson Control.  

During a November 1992 VA examination, the veteran attributed 
his unemployability beginning in 1991 to his service-
connected left knee disability, as well as non-service 
connected disabilities.  Significantly, there is no 
suggestion in that record that the veteran was unemployable 
due solely to service-connected disability.  In fact, he had 
full extension of the knee and only slight loss of flexion.  
Strength and reflexes were good and on examination the 
following month, he was able to squat and arise again.

On VA examination in November 1994, the veteran claimed that 
he had to retire in 1991 due to his left knee problems.  He 
indicated that he underwent a total knee arthroplasty in 
October 1993 and was assigned a 30 percent schedular rating 
for such service-connected disability, which was his sole 
service-connected disability at that time.  The November 1994 
examiner did not indicate that the veteran was unemployable 
due to his service-connected disability and there is no other 
competent evidence to that effect.  Moreover, the exhibited 
symptoms were not sufficient to refer the claim to the 
Director of Compensation and Pension for consideration of a 
TDIU rating in the Board's opinion.  See 38 C.F.R. § 4.16(b) 
(2007).

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Roberson that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider a TDIU rating.  
Roberson, 251 F.3d at 1384.

In both Norris and Roberson there was a VA rating decision 
that addressed an issue of an increased rating.  In both 
cases, the veteran alleged that those rating decisions failed 
to consider a reasonably raised claim of TDIU.  In Norris, 
the Court noted that an increase for the veteran's service-
connected anxiety disorder was denied in rating decisions of 
June 1987 and February 1989.  The Court found that the 
evidence of record raised a claim for TDIU at the time of 
those rating decisions.  The Court specifically rejected the 
appellant's argument that the RO's failure to adjudicate an 
informally raised TDIU claim constituted a final disallowance 
of the claim.  The Court held that there was no final 
decision, as to the TDIU issue, that could be the subject of 
a CUE claim and said that the raised TDIU claim remained 
pending at the RO.  See Norris, 12 Vet. App. at 423.  

The Federal Circuit held that the 1984 rating decision that 
was challenged in Roberson was a final decision.  The Federal 
Circuit looked to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) to find that VA was required to develop the veteran's 
claim to its optimum before deciding it on the merits.  Id. 
at 1362.  The Federal Circuit held that a claim for TDIU was 
raised in the instant case and reversed the Court's decision 
that no TDIU claim was before the RO in 1984.  The case was 
remanded to the Court for a determination of eligibility for 
TDIU in accordance with the opinion.

The Federal Circuit addressed the issue of how to handle 
unadjudicated claims, among other issues, in Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The Federal 
Circuit noted that the appellant argued that VA should have 
construed his 1983 and 1985 applications to raise a TDIU 
claim.  The Federal Circuit said that he could not prevail on 
this argument unless he properly raised it before the Board 
in a CUE motion.  It was determined that he had not raised 
this specific argument.  The Federal Circuit said that he 
remained free to submit a new CUE motion.  Finally, the 
Federal Circuit concluded that, when VA violates Roberson by 
failing to construe the veteran's pleadings to raise a claim, 
such claim is not considered unadjudicated.  The error is 
properly corrected through a CUE motion.  Andrews, 421 F.3d 
at 1284.

The Federal Circuit issued another decision on the same day 
as Andrews that affirmed the latter holding.  In Johnston v. 
Nicholson, 421 F.3d 1285 (Fed. Cir.) the Federal Circuit 
rejected the government's argument that any alleged TDIU 
claim from the appellant remained pending before the RO and 
that the Federal Circuit did not have jurisdiction to review 
the case because there was no final Board decision on the 
claim.  The opinion said that the Federal Circuit had 
rejected that argument in Andrews, that same day, and 
rejected it in this case for the same reasons as in Andrews.  
Id., at 1287, Footnote 3.

The issue of unadjudicated claims was again reviewed by the 
Federal Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that case the veteran submitted a claim in 
July 1984 for, inter alia, service connection for residuals 
of a head injury.  He was afforded a VA medical examination.  
He was granted service connection for residuals of his head 
injury and assigned a 10 percent rating by way of a rating 
decision dated in January 1985.  The rating decision did not 
make a specific rating regarding a psychiatric disability 
but, in the narrative of the decision, noted that the VA 
examination showed no psychiatric disability at the present 
time.  The appellant did not appeal the decision.

The appellant later was granted service connection for a mood 
disorder, personality change, and cognitive disorder as 
secondary to the head injury in October 2000.  The effective 
date was established as the date to reopen the claim, August 
4, 1999.  The appellant challenged the effective date.  He 
argued that VA should have read his pleadings to include a 
claim for a psychiatric disability at the time he submitted 
his claim in July 1984.  

The Federal Circuit held that the January 1985 decision was 
final and that the veteran could only establish an effective 
date in 1984 by establishing CUE in the 1985 decision.  The 
appellant did not challenge the decision on the basis of CUE.  
He argued that the 1985 decision was not final because the 
psychiatric claim was never explicitly addressed in the 1985 
decision.  Therefore, he argued, the claim remained pending 
and unadjudicated until the October 2000 decision.  

The Federal Circuit stated that "[w]here a veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run."  Deshotel, 457 F.3d at 1261.  The opinion further 
noted that this exact issue was addressed in Andrews.  The 
Federal Circuit noted that it had specifically rejected the 
government's contention in Andrews that a TDIU claim remained 
pending and unadjudicated.  The Federal Circuit said it had 
relied on Roberson to hold "that where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a CUE motion,' not a direct 
appeal."  Id at 1262 (citing to Andrews, 421 F.3d at 1281).  

The Federal Circuit held that, under the rule articulated in 
Andrews, if the appellant felt that the RO improperly failed 
to address his claim for psychiatric benefits when it granted 
service connection for his head trauma, his remedy was to 
either file a timely direct appeal or to file a CUE claim to 
attack the 1985 decision.  

In the current case the holdings in Andrews and Deshotel are 
dispositive as to whether an unadjudicated claim for TDIU 
could be an avenue for assigning an earlier effective date.  
Assuming, without deciding, that a TDIU claim was raised in 
earlier claims for increased rating, the Board finds that 
earlier rating actions, including the most recent in December 
1994 implicitly denied any TDIU claims raised by the record.  
Such a finding is supported by the Federal Circuit's 
decisions cited above.  Further, the veteran did not appeal 
those decisions and they are final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As noted in Deshotel, the veteran could have 
submitted a timely appeal of those decisions, or could have 
raised a CUE challenge.  He has done neither.  Accordingly, 
there are no pending claims prior to 2001.  

The claims folder does not contain any competent evidence 
dated from December 1994 to August 6, 2001 suggesting that 
the veteran was precluded from all forms of substantially 
gainful employment due to his service-connected disability.  

Based on the foregoing, the Board concludes that an effective 
date earlier than August 6, 2001, for TDIU is not warranted.  
As the preponderance of the evidence is against the claim for 
an earlier effective date for TDIU, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).


ORDER

The appeal is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


